UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1221



ARTHUR O. ARMSTRONG,

                                            Plaintiff - Appellant,

          versus


BRENDA FLINCLUM,

                                             Defendant - Appellee.



                            No. 01-1222



ARTHUR O. ARMSTRONG,

                                            Plaintiff - Appellant,

          versus


UC LENDING CORPORATION,

                                             Defendant - Appellee.



                            No. 01-1223



ARTHUR O. ARMSTRONG,

                                            Plaintiff - Appellant,
          versus


UC LENDING CORPORATION,

                                               Defendant - Appellee.



                           No. 01-1224



ARTHUR O. ARMSTRONG,

                                           Plaintiff - Appellant,

          versus


BENJAMIN S. MARKS, JR.,

                                               Defendant - Appellee.



Appeals from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. William L. Osteen, District
Judge. (MISC-00-98-1, MISC-00-99-1, MISC-00-100-1, MISC-00-101-1)


Submitted:   May 3, 2001                   Decided:    May 17, 2001


Before MOTZ, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Arthur O. Armstrong, Appellant Pro Se. Roger W. Knight, WYRICK,
ROBBINS, YATES & PONTON, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).



                                2
PER CURIAM:

     In these consolidated appeals, Arthur O. Armstrong appeals

district court orders dismissing his motions for leave to file law-

suits.   We have reviewed the records and the district court orders

and find no error.   Accordingly, we deny Armstrong’s motions for

leave to proceed in forma pauperis and dismiss the appeals as friv-

olous.   We further deny Armstrong’s motions for summary judgment.

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         DISMISSED




                                 3